Citation Nr: 1524307	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-13 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, dysthymic disorder, generalized anxiety disorder, and psychoneurotic disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, dysthymic disorder, generalized anxiety disorder, and psychoneurotic disorder.

4.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to February 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In December 2009, the Veteran requested reopening of claims of entitlement to service connection for an acquired psychiatric disability and for hypertension.  In a July 2010 rating decision, the RO denied reopening such claims; the Veteran was notified of this decision in the same month.  In December 2010, the RO received a VA Form 21-526b (Veteran's Supplemental Claim for Compensation) wherein the Veteran indicated that he would like to file a claim to reopen previously denied issues of PTSD, dysthymic disorder, depression, generalized anxiety disorder, bipolar disorder, psychoneurotic disorder, and hypertension.  Although this was in the form of a new claim, the Board finds that in essence, it is a timely notice of disagreement (NOD) to the July 2010 rating decision.  The claim has since been readjudicated in January 2011, followed by filing of another NOD in December 2011 and issuance of statement of the case (SOC) in January 2013.  In February 2013, the Veteran expressed continued disagreement with the denial, and essentially requested an extension of time to submit additional evidence.

The Veteran has filed claims to establish service connection for various psychiatric disorders, to include PTSD, depression, dysthymic disorder, generalized anxiety disorder, and psychoneurotic disorder.  The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as stated on the title page.

The issues of entitlement to service connection for skin disorder, pulmonary disorder, temporomandibular (TMJ) disorder, alopecia areta, and coronary artery disease, to include as due to Agent Orange exposure during Vietnam service or asbestos exposure during the Persian Gulf War, have been raised by the record in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The reopened issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision decided in July 2008, the RO denied the Veteran's claim of entitlement to service connection for hypertension.

2.  In a final decision decided in October 2008, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.

3.  Evidence added to the record since the final July 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

4.  Evidence added to the record since the final October 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.

5.  The evidence of record is in relative equipoise as to whether the Veteran's currently diagnosed bipolar disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The October 2008 rating decision that denied entitlement to service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claims for service connection and entitlement to service connection for a psychiatric disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The RO denied the Veteran's original claims for service connection for an acquired psychiatric disability in an October 1991 rating decision and for hypertension in a January 2005 rating decision.  Subsequently, he filed claims to reopen the claims in April 2000, December 2003, November 2004, and March 2006; the RO continued the denials in rating decisions dated July 2000, September 2001, March 2004, January 2005, and June 2006.  No appeal was initiated from those rating decisions, and new and material evidence was not received within the appeal period thereafter.  

The Veteran filed claims to reopen the issues of service connection for an acquired psychiatric disability and for hypertension in March 2008.  The RO continued the denials in a July 2008 rating decision.  He re-filed the claim for an acquired psychiatric disability in August 2008 and the RO denied reopening the claim in an October 2008 rating decision.

The Veteran was advised of the July 2008 and October rating decisions in the same months and his appellate rights.  No new and material evidence was received within one year of the July 2008 or October 2008 rating decision, nor did the Veteran file a timely appeal to either decision.  Therefore, both the July 2008 and October 2008 rating decisions are final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The bases of the prior final denials was the RO's findings that the evidence of record did not establish either the incurrence of the Veteran's currently diagnosed disabilities in service, or a link between military service and the current findings.

Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the July 2008 and October 2008 rating decisions that addresses these bases.

Pertinent evidence submitted and obtained since the July 2008 and October 2008 rating decisions includes VA treatment records, dated from May 2007 to December 2010; private treatment records from Notre Dame de Charters Hospital dated March 2007 reflecting a diagnosis of bipolar affective disorder, currently manic, mild, without psychotic symptoms; a June 2010 VA medical opinion regarding the Veteran's currently diagnosed psychiatric disability and his service; a private psychiatric report from Silva Tsuchiya, M.D. submitted in December 2010; a February 2012 private clinical abstract from Dr. Wilson Tibayan reflecting a diagnosis of bipolar affective disorder, current episode depressed without psychotic symptoms; a February 2012 private psychological report by Rina Hafalla; a February 2013 psychiatric evaluation report by a VA psychiatry physician, Dr. Felicitas I. Artiaga-Soriano; various medical treatise evidence regarding psychiatric 

disorders and how psychiatric issues and stress can affect various physical conditions, to include hypertension; copies of U.S. Naval Cruise Warship Cruise Books; a transcript of the Veteran' June 2013 RO hearing; an April 2013 affidavit from the Veteran's common-law wife concerning her observations of the Veteran's behaviors and activities; and an appellate brief and various written lay statements from the Veteran.

In particular, in the December 2010 private psychiatric report, Dr. Tsuchiya noted that the Veteran is suffering from chronic PTSD with mild bipolar disorder and opined that his numerous lift-threatening, overwhelming experiences have been precipitating factors/stressors triggering this disorder.  Furthermore, the February 2013 psychiatric evaluation report by Dr. Artiaga-Soriano notes a positive relationship between the Veteran's currently diagnosed bipolar disorder and his in-service stressors.

Additionally, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) wherein he indicated that he was treated for his psychiatric and psychological problems in service.  He also reported that he was treated for hypertension at the U.S. Naval Hospital in Bethesda, Maryland during service between 1973 and 1976.  Alternatively, the Veteran submitted medical treatise evidence suggesting a causal relationship between stress/anxiety and hypertension. 

Without addressing the merits of this evidence, the Board finds that the additional evidence is new, as it was not previously of record, and addresses whether the Veteran's currently diagnosed psychiatric disability and hypertension are related to his service, and is presumed credible for the limited purpose of reopening the claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims.

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for an acquired psychiatric disability and for hypertension, since the July 2008 and October 2008 rating decisions.  On this basis, the issues of entitlement to service connection for an acquired psychiatric disability and for hypertension are reopened.

Service Connection

The Veteran is seeking service connection for a psychiatric disability.  Through various written statements and during a June 2013 RO hearing, the Veteran has reported several stressors in service.  He described in 1972 while aboard USS SHASTA, an ammunition ship in the Vietnam Waters, a shipmate had his body cut into half while rushing to get on a scissor lift.  He reported that, in replenishing live ammunition, a pallet full of ammunition got loose and fell on the deck, which almost exploded.  He was in fear of his life.  He described that, in 1976, he was stationed at the Pentagon to drive high-ranking military officials, that he had to be highly alert despite lack of sleep and that this caused a great deal of stress.  In 1977 to 1979, whenever his ship, USS PROTEUS had to get underway and there was a typhoon, he had to be away from his family for long periods of time and this caused serious family problems.  He also reports two occasions when he was court martialed for maltreatment of a recruit and for domestic violence.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for bipolar disorder.  Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed psychiatric disability to his service.

The medical evidence of record includes a nexus opinion linking the Veteran's currently diagnosed bipolar disorder, rule out PTSD to his military service.  

In a February 2013 psychiatric evaluation report, a private psychiatrist, Felicitas Artiaga-Soriano, M.D. noted a diagnosis of bipolar disorder, current episode manic without psychotic symptoms; "PTSD cannot be totally ruled out (can be the trigger or can be co morbid)."  To that effect, it was noted diagnosing bipolar disorder is often difficult, however, in deference to his colleagues who diagnosed the Veteran to have depression, dysthymia, and bipolar disorder, they are all in the affective spectrum and it depends on what stage of the spectrum the mental health provider catches the patient.

Dr. Artiaga-Soriano noted that the Veteran joined the Navy with sound mind and body in his teenage years to help his impoverished family and there was no family history of psychiatric disorder.  However, the pressure and stress, the sleepless nights, the need to be perfect denying his limitations, the need to be always alert, the traumatic experiences, including seeing a co-worker cut into half, bomb accidentally dropped on deck, Vietnam conflict and Persian Gulf war assignments, and the long absence from his wife and family and eventually losing his wife and children along the way, as well as the court martials he had to face endangering his honor and his job, affected the Veteran.

Thus, Dr. Artiaga-Soriano concluded the Veteran's anti-social behavior and obsessive -compulsive traits were not personality disorders as it is not an enduring pattern of maladaptive behavior that is inflexible and pervasive across broad range of the Veteran's personal and social life starting from adolescence and/or childhood.  Rather, it was noted these behaviors were part of mood disorder, particularly bipolar I disorder.  To that effect, Dr. Artiaga-Soriano explained that bipolar disorder in more than 70 percent of the cases will present first as depression and it will take 8 to 13 years to be diagnosed correctly as bipolar disorder.  It was further noted that the Veteran's anger, aggression and anxiety were all symptoms of depression and bipolar disorder which also account for his risky sexual drives, hyperactivity and hyper productivity.

The Board finds the foregoing opinion to be well-reasoned and persuasive in light of the detailed explanation provided by the physician based on a thorough review of the records, as well as his expertise in this matter.  In this regard, Dr. Artiaga-Soriano indicated that the Veteran's previous psychiatric reports, medical records, and service records were reviewed and listed the pertinent facts in chronological order.

This opinion is also consistent with the other medical opinions of record.  To that effect, in the December 2010 private psychiatric report, Dr. Tsuchiya noted that the Veteran is suffering from chronic PTSD with mild bipolar disorder and opined that his numerous lift-threatening, overwhelming experiences have been precipitating factors/stressors triggering this disorder.  It was further noted that "[t]hey were traumatic, terrifying and overwhelming events that needed time and space for processing.  Many times he had to kill his emotions and make himself numb to be able to cope with these overwhelming situations and enable him to function and perform his duties.  He now has trouble socially re-connecting and going back to a regular life outside the military discipline."  

A February 2012 clinical abstract from a private psychiatrist noted evaluation revealed the Veteran was suffering from bipolar affective disorder, current episode depressed without psychotic symptoms.  It was noted he has been chronically depressed as he was often away from his family while in service but was able to cope as he was preoccupied with work.  It appears that he developed full blown depression when he suspected his wife of having affairs with other men while he was in service and he developed anger, irritability, violence, and difficulty trusting others.  It was also noted that the Veteran had obsessive compulsive personality disorder.

The record also includes a June 2010 VA examiner's opinion that the Veteran's claimed PTSD and other diagnosed mental condition (anxiety disorder, bipolar disorder, mood disorder, impulse control disorder, or dysthymia) is not caused by or a result of his court martial in service nor is a result of his military service.  In support of this opinion, the examiner explained that the Veteran's poor impulse control leading to child sexual abuse had preceded and led to him being court martialed, did not result in PTSD because the Veteran did not meet the DSM criteria for a PTSD diagnosis.  As with the other claimed mental diagnoses, the examiner pointed out that the court martial proceedings were due to his acts prior to the court martial and not after, thus is not at all caused by the court martial proceedings.  The examiner added that the Veteran's first court martial regarding the maltreatment of a recruit qualifies that the Veteran most likely already had an existing personality or mental disorder prior to his enlistment to service.  The examiner indicated that the claims file was reviewed.

Based on the foregoing, the Board finds that the most probative evidence does not establish the presence of PTSD due to service.  The Board finds that none of the medical nexus opinions as to bipolar disorder is more probative than the other opinions.  Both the positive and negative medical opinions were rendered by competent physicians and are supported by adequate bases.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection is warranted for bipolar disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for an acquired psychiatric disability is reopened.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for hypertension is reopened.

Entitlement to service connection for bipolar disorder is granted.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim for hypertension.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran contends that the onset of his hypertension was while he was in service and that he was treated for hypertension on various dates during 1973 to 1976 at the U.S. Naval Hospital in Bethesda, Maryland, Washington, D.C. regional clinic.  However, a review of the Veteran's service treatment records does not show any treatment for hypertension.  Accordingly, an attempt must be made to retrieve any records at the U.S. Naval Hospital in Bethesda.

Additionally, in correspondence dated April 2015, the Veteran's representative claims that private treatment records from Fort Ord. OPC, Karla Rillera-Posadas, M.D., and Agana Guam NRMC have not yet been obtained by VA.  VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the Veteran's claims for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, the case must be remanded for the RO to obtain and associate with the claims file any outstanding private treatment records relating to the Veteran's hypertension.

The medical evidence of record shows a current diagnosis of hypertension.  VA outpatient treatment records reflect that the Veteran reported a history of hypertension since the 1960s.  While the Veteran's service treatment records do not show hypertension, the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as the treatment for hypertension occurred on active duty and observable symptoms since his military service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, based on the lay evidence provided by the Veteran, the Veteran must be afforded appropriate a VA examination to determine the etiology of his currently diagnosed hypertension.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all procedurally appropriate actions to locate and secure clinical records, if any, of treatment of the Veteran at the U.S. Naval Hospital in Bethesda, Maryland, dated from 1973 through 1976, are undertaken.  

All attempts to locate and secure the Veteran's treatment records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the said records have been made, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) a statement that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his hypertension since his discharge from the service in February 1991.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  In particular, obtain all identified records relating to the Veteran from Fort Ord. OPC, Karla Rillera-Posadas, M.D., and Agana Guam NRMC.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

Regardless of the Veteran's response, obtain any updated VA treatment records from the VA Outpatient Clinic (OPC) in Manila, and any associated outpatient clinics dated from December 2010 to the present.  All records and/or responses received should be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine any relationship between the Veteran's currently diagnosed hypertension and service, and service-connected disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to:

* Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service or is otherwise related to his military service, to include stress and anxiety experienced in service.  

* Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to, or chronically aggravated by, service-connected bipolar disorder.

A complete rationale should be provided for the opinions expressed.

4.  After the above development is completed, readjudicate the claim, to include as secondary to service-connected disability.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


